DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/14/2022 (pages 7-11) regarding the rejection of claims under 35 USC § 103 have been fully considered but they are not persuasive. 
Applicant’s argument.

Argument 1: (Summary of pages 7-8, Examiner’s emphasis – Bold).

Applicant submits that the cited portions of Dobinson fail to disclose or suggest the feature of "send, by the first message bus of the first management system toward a second message bus of a second management system, the set of data of the topic." Rather, the cited portion of Dobinson merely discloses sending a module 118, a set of updates 120, and supporting data 122 between management systems, without any disclosure or suggestion that the module 118, the set of updates 120, or the supporting data 122 is sent by a first message bus of a first management system toward a second message bus of a second management system. It is noted that, although the cited portions of Dobinson disclose that each of the management systems includes a bus, the referenced bus is merely a system bus in the form of a set of hardware lines, not a message bus. Thus, Applicant submits that the cited portions of Dobinson fail to disclose or suggest the feature of "send, by the first message bus of the first management system toward a second message bus of a second management system, the set of data of the topic."

Response:

Examiner respectfully disagrees.

In particular, Chen discloses send, by the first message bus toward a second message bus the set of data of the topic. Chen, fig. 2, [0030] discloses publisher 203a-203c performing the functions equivalent to a first management system and sending via a first messaging bus (first message bus) a topic to a publication/subscription server 201.  The Pub/Sub Server (201) references a table 207 mapping the logic channels to associated subscribers to determine which subscribers are subscribed to the logic channel of the message. The message is then relayed directly to the identified subscribers via the message bus (second message bus) coupling the server 201 to the subscribers (205a, 205b, 205c), while avoiding the nodes/threads that are not subscribed to the message channel. The Subscribers (205a-205c) in the architecture perform functions equivalent to a second management system and receive the message/topic through a second message bus from the Pub/Sub Server (201). However, Chen did not explicitly disclose “first and second management systems”. Dobinson, fig. 1, [0072] discloses first and second management systems 106 and 108, respectively. Therefore, Chen modified by Dobinson discloses "send, by the first message bus of the first management system toward a second message bus of a second management system, the set of data of the topic.", as required by the invention. 

Argument 2: (Summary of pages 8-9, Examiner’s emphasis – Bold).

Claim 31 -37 and 39
First, Applicant submits that the rejection of Applicant’s claim 31 is deficient. In the Office Action, the Examiner first asserts that claim 31 is rejected under 35 U.S.C. 103 in view of Chen and Dobinson and then asserts that the rationale for the rejection of claim 31 is the same as for the rejection of claim 28. First, Applicant submits that claim 28 is rejected under 35 U.S.C. 103 in view of Chen, Dobinson, and Astigarraga and, thus, that the rejection of claim 31 using claim 28 is not properly defined and, therefore, cannot be maintained. 

Response:
Examiner respectfully disagrees.
In particular, Applicant asserts that claim 31 is deficient because the claim was mistaken placed under the wrong rejection heading ( 35 U.S.C. 103 in view of Chen and  Dobinson), however, applicant ignores the fact that claim 31 is appropriately mapped to the same rational as the rejection of claim 28, which is rejected under 35 U.S.C. 103 in view of Chen, Dobinson, and Astigarraga. Claim 31 has been placed under the correct heading and still mapped to the rejection of claim 28. Thus, the rejection of claim 31 is maintained. 
Argument 3: (Summary of pages 8-9, Examiner’s emphasis – Bold).

Applicant submits that the scope of claim 31 is different than the scope of the combination of claims 21 and 28 and, thus, that the rejection of claim 31 on this basis cannot be maintained.

Response:

Examiner respectfully disagrees.

           See detailed response to argument 2.

In particular, claim 28 requires the determination/detection that of an unavailable second message bus and sending by a first message bus a subscription toward an element of the second management system. Similarly claim(s) 31 and 39, require the determination/detection that of an unavailable second message bus and sending by a first message bus a subscription toward an element of the second management system. Therefore, claims 28,31 and 39 are all of the same scope. 

Argument 4: (Summary of pages 9-10, Examiner’s emphasis – Bold).

Claims 26-28 and 38

Claims 26-28 and 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chen, Dobinson, and Astigarraga. The rejection is traversed.

Response:

Examiner respectfully disagrees.

Applicant did not offer any additional argument except to say that, this ground of rejection applies only to dependent claims 21 and 31
See detailed response to argument 2.

Argument 5: (Summary of pages 10-11, Examiner’s emphasis – Bold).

Claim 40

Claim 40 is rejected under 35 U.S.C. 103(a) as being unpatentable over Chen, Dobinson, and Astigarraga. The rejection is traversed.
Applicant submits Applicant’s independent claim 40 recites features similar to the features of Applicant’s independent claim 31 and, thus, at least for the reasons discussed hereinabove with respect to Applicant’s claim 31, also is allowable under 35 U.S.C. 103 over Chen and Dobinson and under 35 U.S.C. 103 over Chen, Dobinson, and Astigarraga. Therefore, Applicant respectfully requests that the rejection be withdrawn.

Response:

Examiner respectfully disagrees.
See detailed response to 1-3.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 21-25,29,30,32-37 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2016/0210313 A1) in view of Dobinson et al. (US 2017/0132303 A1).


Regarding claim 21, Chen discloses an apparatus (computing device) (Chen, Fig.6, [0047], discloses a process 600, the process 600 is implemented in whole or in part as computer-executable instructions stored in a computer-readable medium and executed by a processor in a computing device), comprising:
at least one processor (Chen, Fig.6, [0047], discloses a process 600, the process 600 is implemented in whole or in part as computer-executable instructions stored in a computer-readable medium and executed by a processor in a computing device); and
at least one memory including a set of instructions (Chen, Fig.6, [0047], discloses a process 600, the process 600 is implemented in whole or in part as computer-executable instructions stored in a computer-readable medium and executed by a processor in a computing device);
wherein the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to (Chen, Fig.6, [0047], discloses a process600, the process 600 is implemented in whole or in part as computer-executable instructions stored in a computer-readable medium and executed by a processor in a computing device):
receive, by a first message bus (message bus 107) of a first management system (Pub/Sub Server 201) from a first element (Publisher 1 (203a – 203c)) of the first management system based on publication by the first element for a topic (topic) (Chen, Fig. 1 & 2 [0027-30] discloses an architecture 100  implemented as topic-based system. Under such an embodiment, communication (messages) between the coordinator are published to "topics" or named logical channels through a messaging system (e.g., bus 107). [0030] the publication/subscription server receives messages sent by a publisher (e.g., through a messaging bus), and identifies (or is provided with) the topic or logic channel the message corresponds to),
 	a set of data of the topic (Chen, Fig. 4, [0036], discloses Publishers on the partition topic include the action enqueue thread (processing thread), and the content of messages published to the partition may include a description of the action, and the names/identities of the serialization and commit topics that are to subscribe to the partition topic);
send, by the first message bus toward a second element (Subscribers) of the first management system based on subscription by the second element to the topic (Chen [0030] discloses the publication/subscription server references a table 207 mapping the logic channels to associated subscribers to determine which subscribers are subscribed to the logic channel of the message. The message is then relayed directly to the identified subscribers via the message bus coupling the server 201 to the subscribers (205a, 205b, 205c)),
at least a portion of the set of data of the topic (Chen, [0034], [0036], FIG. 4 depicts an exemplary data structure 400 comprising a summary of topics. The summary of topics may represent a partition and the entities corresponding to the partition. The data structure 400 may be automatically generated (e.g., by a client coordinator, or the node corresponding to the partition. The classes may include: "topic type," "subscriber," publisher," "message content," numbers," and "naming.").
Chen, fig. 2, [0030] discloses publisher 203a-203c performing the functions equivalent to a first management system and sending via a first messaging bus (first message bus) a topic to a publication/subscription server 201.  The Pub/Sub Server (201) references a table 207 mapping the logic channels to associated subscribers to determine which subscribers are subscribed to the logic channel of the message. The message is then relayed directly to the identified subscribers via the message bus (second message bus) coupling the server 201 to the subscribers (205a, 205b, 205c), while avoiding the nodes/threads that are not subscribed to the message channel. The Subscribers (205a-205c) in the architecture perform functions equivalent to a second management system and receive the message/topic through a second message bus from the Pub/Sub Server (201). 
However, Chen did not explicitly disclose “first and second management systems”.
Dobinson discloses send, by the first message bus of the first management system (106 – fig. 1) toward a second message bus of a second management system (108 – fig. 1), the set of data of the topic (Dobinson, Fig. 1, [0073] discloses first management system 106 and second management system 108 are coupled with respective module databases 112a-c and 116a-c that can be stored, optionally, in respective cloud network(s) 110a-c and 114a-c…. The user 102, via an interface system 104, directs a module to import 118 to be sent from the first management system 106 to the second management system 108. The first management system 106 further sends supporting data 122 to the second management system 108. [0074] discloses the first management system 106 and second management system 108 can, send respective automatic updates 120a-b (the set of data of the topic) to each other. The automatic updates 120a-b are sent upon an imported module being modified on one system such that updates are required on the other system. In fig. 1, the first management system (106) provides automatic updates (120a/set of data of the topics) toward the second management system 108 via a first bus originating from the first management system. Similarly, the second management system (108) provides automatic updates (120b/set of data of the topics) toward the system (106) via a second bus originating from the second management system. Furthermore, [0152] FIG. 9 is a diagram of an example internal structure of a computer (e.g., client processor/device 50 or server computers 60) in the computer system of FIG. 8. Each computer 50, 60 contains a system bus 79, where a bus is a set of hardware lines used for data transfer among the components of a computer or processing system. The system bus 79 is essentially a shared conduit that connects different elements of a computer system (e.g., processor, disk storage, memory, input/output ports, network ports, etc.) that enables the transfer of information between the elements).
One of ordinary skill would have been motivated to combine Chen and Dobinson because both teachings are from the same field of endeavor with respect to techniques for routing network traffic.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Dobinson into the system by Chen thereby enabling automatic updating imported information in a destination system upon a change to a corresponding module in the source system, Dobinson, [Abstract]. 
Regarding claim 22, Chen modified by Dobinson disclose the apparatus of claim 21, wherein the set of data of the topic is sent toward the second message bus based on a subscription by the second message bus to the topic at the first message bus (Chen [0030] discloses the publication/subscription server references a table 207 mapping the logic channels to associated subscribers to determine which subscribers are subscribed to the logic channel of the message. The message is then relayed directly to the identified subscribers via the message bus coupling the server 201 to the subscribers (205a, 205b, 205c). Dobinson, Fig. 1, [0073] discloses first management system 106 and second management system 108 are coupled with respective module databases 112a-c and 116a-c that can be stored, optionally, in respective cloud network(s) 110a-c and 114a-c…. The user 102, via an interface system 104, directs a module to import 118 to be sent from the first management system 106 to the second management system 108. The first management system 106 further sends supporting data 122 to the second management system 108. [0074] discloses the first management system 106 and second management system 108 can, send respective automatic updates 120a-b (the set of data of the topic) to each other. The automatic updates 120a-b are sent upon an imported module being modified on one system such that updates are required on the other system. In fig. 1, the first management system (106) provides automatic updates (120a/set of data of the topics) toward the second management system 108 via a first bus originating from the first management system. Similarly, the second management system (108) provides automatic updates (120b/set of data of the topics) toward the system (106) via a second bus originating from the second management system).
The motivation to combine is similar to that of claim 21.
Regarding claim 23, Chen modified by Dobinson disclose the apparatus of claim 21, wherein the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to: store, by the first message bus based on a set of partitions maintained by the first message bus for the topic, the set of data of the topic (Chen, Fig. 4, [0036] discloses publishers on the partition topic include the action enqueue thread (processing thread), and the content of messages published to the partition may include a description of the action, and the names/identities of the serialization and commit topics that are to subscribe to the partition topic. The number of partitions corresponds naturally to the number of nodes in the database, and the partition may be named within the database system using a static partition identification number).
The motivation to combine is similar to that of claim 21.
Regarding claim 24, Chen modified by Dobinson disclose the apparatus of claim 23, wherein the set of data of the topic is sent toward the second element of the first management system using one of the partitions in the set of partitions maintained by the first message bus for the topic (Chen, Fig. 2 [0030] the publication/subscription server receives messages sent by a publisher (e.g., through a messaging bus), and identifies (or is provided with) the topic or logic channel the message corresponds to. Subsequently, the publication/subscription server references a table 207 mapping the logic channels to associated subscribers to determine which subscribers are subscribed to the logic channel of the message. The message is then relayed directly to the identified subscribers via the message bus coupling the server 201 to the subscribers (205a, 205b, 205c). Fig. 4, [0036] discloses publishers on the partition topic include the action enqueue thread (processing thread), and the content of messages published to the partition may include a description of the action, and the names/identities of the serialization and commit topics that are to subscribe to the partition topic. The number of partitions corresponds naturally to the number of nodes in the database, and the partition may be named within the database system using a static partition identification number).
Regarding claim 25, Chen modified by Dobinson disclose the apparatus of claim 23, wherein the set of data of the topic is sent toward the second message bus using the set of partitions maintained by the first message bus for the topic (Chen, also discloses Fig. 2 [0030] the publication/subscription server receives messages sent by a publisher (e.g., through a messaging bus), and identifies (or is provided with) the topic or logic channel the message corresponds to. Subsequently, the publication/subscription server references a table 207 mapping the logic channels to associated subscribers to determine which subscribers are subscribed to the logic channel of the message. The message is then relayed directly to the identified subscribers via the message bus coupling the server 201 to the subscribers (205a, 205b, 205c). Fig. 4, [0036] discloses publishers on the partition topic include the action enqueue thread (processing thread), and the content of messages published to the partition may include a description of the action, and the names/identities of the serialization and commit topics that are to subscribe to the partition topic. The number of partitions corresponds naturally to the number of nodes in the database, and the partition may be named within the database system using a static partition identification number. Dobinson, [0074] discloses the first management system 106 and second management system 108 can, send respective automatic updates 120a-b (the set of data of the topic) to each other. The automatic updates 120a-b are sent upon an imported module being modified on one system such that updates are required on the other system. In fig. 1, the first management system (106) provides automatic updates (120a/set of data of the topics) toward the second management system 108 via a first bus originating from the first management system. Similarly, the second management system (108) provides automatic updates (120b/set of data of the topics) toward the system (106) via a second bus originating from the second management system).
The motivation to combine is similar to that of claim 21
Regarding claim 29, Chen modified by Dobinson disclose the apparatus of claim 21, wherein the first management system and the second management system include respective instances of a management system (Dobinson, Fig. 1, [0073] discloses first management system 106 and second management system 108 are coupled with respective module databases 112a-c and 116a-c that can be stored, optionally, in respective cloud network(s) 110a-c and 114a-c…. The user 102, via an interface system 104, directs a module to import 118 to be sent from the first management system 106 to the second management system 108. The first management system 106 further sends supporting data 122 to the second management system 108. [0074] discloses the first management system 106 and second management system 108 can, send respective automatic updates 120a-b (the set of data of the topic) to each other. The automatic updates 120a-b are sent upon an imported module being modified on one system such that updates are required on the other system. In fig. 1, the first management system (106) provides automatic updates (120a/set of data of the topics) toward the second management system 108 via a first bus originating from the first management system. Similarly, the second management system (108) provides automatic updates (120b/set of data of the topics) toward the system (106) via a second bus originating from the second management system).
The motivation to combine is similar to that of claim 21.
Regarding claim 30, the method is rejected with similar rational as the rejection of claim 1.
Regarding claim 32, the claim is rejected with a rational similar to that of claim 23. 
Regarding claim 33, the claim is rejected with a rational similar to that of claim 24. 
Regarding claim 34, Chen modified by Dobinson disclose the apparatus of claim 31, wherein the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to: receive, by the first message bus from a first element of the first management system, a second set of data of the topic published by the first element of the first management system (Chen [0043] discloses the coordinator publishes the association of the commit channel to channels corresponding to the second phase. As depicted in FIG. 5, publication is received in logic channel p3, which is received by the worker (w3) subscribed to channel p3 at Action 5; and in logic channel p4, which is received by the worker (w4) subscribed to channel p4 at Action 6. Workers w3 and w4 are thereafter subscribed to the commit channel).
Regarding claim 35, the claim is rejected with a rational similar to that of claim 22. 
Regarding claim 36, the claim is rejected with a rational similar to that of claim 25. 
Regarding claim 37, Chen modified by Dobinson disclose the apparatus of claim 36, wherein the set of data of the topic is maintained using a first group of partitions from the set of partitions and the second set of data of the topic is maintained using a second group of partitions from the set of partitions (Chen, Fig. 2 [0030] the publication/subscription server receives messages sent by a publisher (e.g., through a messaging bus), and identifies (or is provided with) the topic or logic channel the message corresponds to. Subsequently, the publication/subscription server references a table 207 mapping the logic channels to associated subscribers to determine which subscribers are subscribed to the logic channel of the message. The message is then relayed directly to the identified subscribers via the message bus coupling the server 201 to the subscribers (205a, 205b, 205c). Fig. 4, [0036] discloses publishers on the partition topic include the action enqueue thread (processing thread), and the content of messages published to the partition may include a description of the action, and the names/identities of the serialization and commit topics that are to subscribe to the partition topic. The number of partitions corresponds naturally to the number of nodes in the database, and the partition may be named within the database system using a static partition identification number), 
wherein the first group of partitions and the second group of partitions are non-overlapping (Chen [0003], discloses to alleviate the impact of applying logical locks to entire sectors of data, the sectors of data may be partitioned into smaller sections. Each "lock" applies only to the particular partition a thread is manipulating, leaving the other partitions free to be accessed by other threads performing other transactions. The lock manager is responsible for maintaining isolation between concurrently-executing transactions, providing an interface for transactions to request, upgrade, and release locks).
The motivation to combine is similar to that of claim 31.
Regarding claim 39, the claim is rejected with a rational similar to that of claim 29. 


Claim(s) 26-28,31,38 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2016/0210313 A1) in view of Dobinson et al. (US 2017/0132303 A1), further in view of Astigarraga et al. (US 2012/0008506 A1). 

Regarding claim 26, Chen modified by Dobinson the apparatus of claim 21, but did not explicitly disclose wherein the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to: send, by the first message bus toward the second message bus, a heartbeat message configured to indicate to the second message bus that the first message bus is active.
Astigarraga discloses wherein the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to: send, by the first message bus toward the second message bus, a heartbeat message configured to indicate to the second message bus that the first message bus is active (Astigarraga [0049] discloses tests for a failed network link typically send test messages, referred to hereafter as heartbeat messages, to determine if a network link 120 is still operating or is failed. If the heartbeat messages are not received, a test may determine that the network link 120 is failed. [0070], the network layer 1 may set the heartbeat message flag when a heartbeat message 210 is received. Thus, indicating that the first link is active).
One of ordinary skill would have been motivated to combine Chen, Dobinson and Astigarraga because both teachings are from the same field of endeavor with respect to techniques for routing network traffic.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Astigarraga into the system by Chen and Dobinson thereby enabling the selection and routing network traffic through an alternate path in case of a failure in a primary path, Astigarraga, [0067]. 

Regarding claim 27, Chen modified by Dobinson disclose the apparatus of claim 21, but did not explicitly disclose wherein the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to: monitor, by the first message bus, for receipt of a heartbeat message configured to indicate to the first message bus that the second message bus is active.
Astigarraga discloses wherein the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to: monitor, by the first message bus, for receipt of a heartbeat message configured to indicate to the first message bus that the second message bus is active (Astigarraga [0066] discloses a failure module 410 determines the network link 120 is failing in response to a number of link failures exceeding a specified failure threshold. If three heartbeat messages are typically sent each specified time interval, the specified failure threshold may be zero link failures per specified time interval, so that the failure module 410 determines the network link 120 is failing if one heartbeat message is not received; [0067] the mitigation module 415 mitigates communications over the network link 120 by removing the network link 120 from the network 100. In addition, the mitigation module 415 may route communications over an alternate network link 120 (second message bus is active). In one embodiment, the mitigation module 415 disables each port in communication with the network link 120 to remove the network link 120 from the network 100).
The motivation to combine is similar to that of claim 27.

Regarding claim 28, Chen, Dobinson and Astigarraga disclose the apparatus of claim 27, wherein the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to:
 detect, by the first message bus based on a determination that the heartbeat message has not been received, that the second message bus is unavailable (Astigarraga [0066] discloses a failure module 410 determines the network link 120 is failing in response to a number of link failures exceeding a specified failure threshold. If three heartbeat messages are typically sent each specified time interval, the specified failure threshold may be zero link failures per specified time interval, so that the failure module 410 determines the network link 120 is failing if one heartbeat message is not received); and 
send, by the first message bus toward an element of the second management system based on a subscription by the element of the second management system to the topic at the first message bus, the set of data of the topic (Astigarraga [0067] the mitigation module 415 mitigates communications over the network link 120 by removing the network link 120 from the network 100. In addition, the mitigation module 415 may route communications over an alternate network link 120. In one embodiment, the mitigation module 415 disables each port in communication with the network link 120 to remove the network link 120 from the network 100).
The motivation to combine is similar to that of claim 27.
Regarding claim 31, the claim is rejected with a rational similar to that of claim 28. 
Regarding claim 38, the claim is rejected with a rational similar to that of claim 26. 
Regarding claim 40, the claim is rejected with a rational similar to that of claim 31.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following publications show the state of the art related to techniques for designing intent-based networking.
Lubbers et al. 	(US 7,886,298 B2)
Hirano et al. 		(US 2010/0315973 A1)
Vijayadharan et al.	(US 2020/0162589 A1)
Sampson 		(US 6,081,720)
Yanai et al. 	(5,742,792)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673. The examiner can normally be reached 8:30 -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.F.D/ Examiner, Art Unit 2451                                                                                                                                                                                             


/GLENFORD J MADAMBA/Primary Examiner, Art Unit 2451